Citation Nr: 1126481	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-32 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Evidence pertinent to the matter on appeal was received in October 2010; the Veteran, through his representative, has waived initial RO consideration of this evidence.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are posttraumatic stress disorder (PTSD), rated as 50 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable; the combined service-connected disability rating is 60 percent.

2.  The competent medical evidence of record establishes that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim for TDIU, any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

The Veteran is service-connected for PTSD, rated as 50 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable; the combined service-connected disability rating is 60 percent.

The Veteran is claiming entitlement to TDIU.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, received in January 2009, the Veteran indicated that he had last worked full time in December 2005 as a self-employed contractor and carpenter.  He reported that he had completed high school and had no additional training or education.

The Veteran's records from the Social Security Administration (SSA) reveal that the Veteran has been found to be disabled due to anxiety related disorders and an affective (mood) disorder, effective February 2008.  The Board notes that the Veteran's SSA records are essentially comprised of his VA medical records.

An August 2009 VA psychiatric note reflects that the Veteran was a patient in a VA PTSD program and had been evaluated by a psychologist, a social worker, and the author of the note, a Board certified psychiatrist.  The VA psychiatrist noted that "PCT staff strongly feel [the Veteran] is currently unemployable due to his chronic PTSD."

At a July 2010 VA examination, the examiner, after noting the Veteran's social, medical and occupational history, and after having elicited the Veteran's symptoms and performing a contemporaneous examination, stated as follows:

Veteran's difficulty concentrating, motivating, and getting along with others would likely cause impairment in occupational functioning.  He is more irritable with others and prefers to be isolated.  Due to his difficulty concentrating and focusing, he makes mistakes that cause him time, money, decreased efficiency, productivity, and reduced quality of workmanship in his [carpentry work].  He gets irritable with others and has gotten into verbal confrontations and threatening verbal exchanges with others.  Although his medications have helped him improve his sleep and depressed mood some, he still continues to have difficulties in these areas as well as experiencing panic attacks, anxiety, and irritability.  These symptoms likely would make it difficult to be a competitive applicant/employee in seeking and obtaining gainful employment.

The Veteran was diagnosed with PTSD and a GAF of 45 was assigned.

In a September 2010 VA record, a VA psychologist discussed findings from the July 2010 VA PTSD examination and essentially stated that not only was the Veteran unemployable but that his PTSD symptoms were worsening.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

As the Veteran does not have a single service-connected disability ratable at 60 percent or more, or at least one disability ratable at 40 percent or more, to bring the combined rating to 70 percent or more (the Veteran's combined service-connected disability rating is 60 percent), he does not satisfy the percentage rating standards for individual unemployability benefits (although the August 2009 statement of the case stated that the Veteran did meet the basic schedular criteria for favorable consideration of TDIU).  At any rate, consideration to such benefits on an extraschedular basis may be given.

In such an instance, the question then becomes whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage") consistent with his education and occupational experience.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes this case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board notes that in his various statements, and at his various examinations, the Veteran has given a credible account of the slow deterioration of his abilities to function sufficiently as a contractor and carpenter.  The Board observes that in his July 2008 statement the Veteran indicated that he had worked as a carpenter for two years prior to active duty and had essentially worked solely in construction thereafter until early 2008, as noted in the July 2010 VA examination report.

As noted, in the August 2009 treatment record, a VA psychiatrist opined that the Veteran was unemployable due to his chronic PTSD.  This assessment is uncontradicted, and, in fact, is strongly supported by opinions from the July 2010 and September 2010 VA psychologists.  While not binding on VA, the Board notes that a similar conclusion was found by the SSA.

In sum, the Veteran's relevant employment history reveals that his ability to earn a living is linked to construction, and the Board can find little evidence of work experience or qualifications outside the area of construction.  VA examiners have indicated that the Veteran's service-connected PTSD has rendered him unable to gain or maintain meaningful employment.  As such, entitlement to a TDIU is warranted.

ORDER

Entitlement to TDIU is granted.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


